Exhibit 10.2

May 25, 2016

Unwired Planet, Inc.

20 First Street, First Floor

Los Altos, California 94022

Attention: Chief Executive Officer

Ladies and Gentlemen:

Reference is hereby made to that certain Purchase and Sale Agreement, dated
April 6, 2016 (the “PSA”), by and between Unwired Planet, Inc. (“UP”) and Optis
UP Holdings, LLC (“PanOptis”). UP and PanOptis have agreed to enter into the
First Amendment to the PSA in the form attached hereto as Exhibit A (the “First
Amendment”), pursuant to which the Purchase Price shall be increased under
certain circumstances as more particularly described in the First Amendment and
UP shall have the right to transfer certain Patents to PanOptis in the event the
PSA is terminated prior to the consummation of the transactions described
therein in exchange for the consideration described in the First Amendment.
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the PSA and the First Amendment.

Each of UP and PanOptis represents and warrants that (i) a true, correct and
complete copy of the First Amendment is attached hereto as Exhibit A and
(ii) other than the First Amendment, there has been no amendment, modification
or waiver of the PSA.

Telefonaktiebolaget L M Ericsson (publ) (“LME”) and Cluster LLC (“E Sub”) hereby
consent to the terms of the First Amendment as required by Section 1.1 of that
certain Consent Agreement, dated April 6, 2016, by and among LME, E Sub, UP,
PanOptis and the Unwired Planet Companies (the “Consent”); provided, however,
that for the avoidance of any doubt, neither this letter agreement nor the
Consent shall permit UP to transfer any Patents to PanOptis if the PSA is
terminated for any reason in the absence of the express written consent of LME
and E Sub as required under the terms of that certain Master Sale Agreement,
dated as of January 10, 2013, as amended on February 27, 2014 and September 16,
2014 (the “MSA”).

By signing this letter agreement where indicated below, UP and the other
undersigned parties hereby acknowledge and agree that if the PSA is terminated
for any reason, (i) UP shall not be entitled to transfer any Patents to PanOptis
under the terms of the First Amendment or otherwise without the express written
consent of LME and E Sub as required under the terms of the MSA, and (ii) as
stated in Section 1.1 of the Consent, the Consent shall be deemed null and void
in its entirety without any further action by any party thereto.

All parties hereto acknowledge, confirm and agree that except as specifically
provided herein, nothing set forth in this letter shall be deemed a
modification, amendment or waiver of the Consent and all provisions of the
Consent shall continue unmodified in full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

This letter agreement may be executed in any number of counterparts (whether
delivered by electronic copy or otherwise), each of which, when so executed and
delivered, shall be an original, and all of which counterparts together shall
constitute one and the same fully executed instrument.

Very truly yours,

 

TELEFONAKTIEBOLAGET L M

ERICSSON (PUBL)

By:  

/s/ Roland Hagman

  Name: Roland Hagman   Title: By:  

/s/ Christina Peterson

  Name: Christina Peterson   Title: CLUSTER LLC By:  

/s/ Richard Fleetwood

  Name: Richard Fleetwood   Title:



--------------------------------------------------------------------------------

Accepted as of the date first written above:

 

OPTIS UP HOLDINGS, LLC     UNWIRED PLANET, INC. By:  

/s/ James R. Ribman

    By:  

/s/ Noah D. Mesel

  Name:   James R. Ribman     Name:   Noah D. Mesel   Title:   President    
Title:   EVP & General Counsel   UNWIRED PLANET IP HOLDINGS, INC.     UNWIRED
PLANET, LLC By:  

/s/ Noah D. Mesel

    By:  

/s/ Noah D. Mesel

  Name:   Noah D. Mesel     Name:   Noah D. Mesel   Title:   VP     Title:   VP
  UNWIRED PLANET INTERNATIONAL LIMITED     UNWIRED PLANET IP MANAGER, LLC By:  

/s/ Sami Saru

    By:  

/s/ Noah D. Mesel

  Name:   Sami Saru     Name:   Noah D. Mesel   Title:   Managing Director    
Title:   VP  

 

3